Citation Nr: 1746263	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating, on a schedular basis, for lumbar spine degenerative disc disease rated as 20 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1998 through August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of this matter has been subsequently transferred to the RO in Montgomery, Alabama.

The Veteran's testimony was received during a November 2012 video conference hearing.  A transcript of that testimony is associated with the record.

In January 2014, the Board remanded the issue of entitlement to a rating in excess of 20 percent on a schedular basis for lumbar spine degenerative disc disease for further development.

In July 2016, the Veteran was informed that the Veterans Law Judge who held the hearing in November 2012 was no longer available to issue a decision on his claims.  He did not respond to the Board's letter asking if he desired another hearing.  As he did not respond, the Board has assumed that he does not want another hearing, and will proceed accordingly.  38 U.S.C. § 7107(c); 38 C.F.R. 
§§ 19.3(b), 20.707.

In a February 2017 decision, the Board remanded the claim for entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease on an extraschedular basis, and denied entitlement to a rating in excess of 20 percent on a schedular basis.  The claim for entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease on an extraschedular basis is still being developed by the RO, and is not presently before the Board.
The Veteran appealed the Board's February 2017 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court granted a joint motion for partial remand (JMPR) vacating that portion of the decision in which the Board denied a rating in excess of 20 percent for lumbar spine degenerative disc disease on a schedular basis.  The Court then remanded the claim for an increased rating as well as the claim for entitlement to a TDIU to the Board for further proceedings consistent with the JMPR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

	Increased Rating for Lumbar Spine

In the July 2017 JMPR, the parties agreed that the Board erred in relying on inadequate VA examination reports.

The Veteran was provided VA spine examinations in April 2006, June 2009, May 2012, and March 2014.  The parties to the JMPR agreed that although the June 2009 and May 2012 examiners performed range of motion testing, there was no indication that passive, weight bearing, and non-weight bearing testing was done.  The parties further noted that while the April 2006 and March 2014 examination reports provided range of motion measurements, they were silent as to the method of testing conducted.  The parties further agreed that none of the examination reports contained a statement of whether testing on active or passive motion, or on weight bearing or non-weight bearing could not be performed or was otherwise inappropriate per the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

For these reasons the parties agreed that the VA examinations conducted in April 2006, June 2009, May 2012, and March 2014 were inadequate.  Thus, the JMPR directed the Board to remand the Veteran's claim to obtain a new, adequate examination in compliance with 38 C.F.R. § 4.59 as required by the Court's holding in Correia, 28 Vet. App. 158 (2016).

	Entitlement to TDIU

In its February 2017 decision, the Board determined that a claim for TDIU was on appeal based on Veteran's representations that he could not work due to his service-connected disabilities, including the lumbar spine disability currently on appeal.  However, as noted by the parties to the JMPR, the Board did not adjudicate or remand the claim.  Thus, the claim for TDIU was remanded for appropriate action.  

As any increase in the Veteran's lumbar spine degenerative disc disease could affect his entitlement to TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the Veteran's TDIU claim until he has been provided an additional VA examination for his lumbar spine condition.  See id.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected lumbar spine degenerative disc disease.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following: 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




